Citation Nr: 0326074	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-08 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from June 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO last denied service connection for residuals of a 
left eye injury (on the basis of failure to submit new and 
material evidence) in an unappealed October 2000 rating 
decision.

2.  Evidence received subsequent to the October 2000 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's October 2000 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a) 
(2002).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of a 
left eye injury may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act:  Duty to Notify/Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is applicable to this claim since it was filed after 
enactment of that law.  The VCAA, however, left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim.  The VCAA 
provides that "nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108."  38 
U.S.C.A. § 5103A(f) (West 2002).

When VA receives a substantially complete application for 
benefits (generally, an application containing the claimant's 
name; sufficient information for VA to verify the claimed 
service; the benefit claimed and any medical condition(s) on 
which it is based; and, the claimant's signature), it has an 
obligation to notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The VCAA regulations also provide that if a claimant has 
submitted a substantially complete application, VA is 
obligated to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim, which, 
for an individual attempting to reopen a finally decided 
claim, is limited to providing the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) of 38 C.F.R. § 3.159 
(2002) [generally consisting of the veteran's service medical 
records, including other relevant records pertaining to the 
veteran's active service that are held by a governmental 
entity; VA medical records or records of examination or 
treatment at non-VA facilities authorized by VA; and, any 
other relevant records held by any Federal department or 
agency].  The assistance provided under these paragraphs is 
triggered only if the claimant provides enough information to 
identify and locate the existing records; the approximate 
time frame covered by the records; and, in the case of 
medical treatment records, the condition for which treatment 
was provided.  See 38 C.F.R. § 3.159(c)(3) (2003).

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits is not authorized in cases involving an 
attempt to reopen a finally decided claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).  Because this claim will not be 
reopened on the basis of new and material evidence, for the 
reasons set forth in greater detail below, a new examination 
is not required.

Documents in the claims file show that the appellant has been 
specifically notified of the evidence required to reopen his 
claim for service connection for residuals of a left eye 
injury on multiple occasions, and, moreover, he has been 
notified of the relevant statutory provisions of the VCAA in 
a letter sent to him in October 2001.  In this regard, the 
Board notes that the appellant was advised in this letter 
that he needed to submit new and material evidence 
demonstrating the incurrence or aggravation in service of his 
claimed disability.  He also was provided notice of the 
regulations implementing the VCAA in the June 2002 Statement 
of the Case.

The Board concludes that the VCAA notification letter sent to 
the appellant in October 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 60 days, it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the appellant expressly 
responded to the RO's October 2001 letter the same month when 
he submitted a statement indicating that the RO had all the 
information needed to decide the case.  He stated the same 
when he filed his claim to reopen in May 2001 ("[t]here is 
not medical evidence to submit additional to the one you 
already have." [sic]).  In effect, by expressly stating on 
more than one occasion that he had nothing further to submit, 
the appellant waived his right to the one-year response 
period.  It would be pointless to require VA to wait a year 
to adjudicate a claim when the claimant has clearly stated no 
additional evidence would be forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is therefore inapplicable in the specific circumstances of 
this case.  The appellant also was made aware in the June 
2002 Statement of the Case that he had more time to submit 
evidence - an additional 60 days.  He was again told in 
October 2002 when his case was transferred to the Board that 
he had an additional 90 days to submit evidence.  In a July 
2002 statement that was accepted in lieu of a Form 9 
Substantive Appeal, the appellant indicated that additional 
evidence in the form of lay statements would be forthcoming 
in the "near future."  No such evidence of any kind has 
since been received, now more than a year later.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification, and it 
is clear that the claimant has nothing further to submit, the 
adjudication of his claim by the Board at this time will 
proceed.

With respect to development, the record reflects that a 
recent VA treatment record dated in January 2002 has been 
obtained, and the appellant has not suggested the presence of 
any outstanding VA records.  With respect to private medical 
evidence, the veteran has not identified or alluded to the 
existence of any other pertinent private medical evidence not 
already of record.

VA's duty to obtain records pertains to those specifically 
identified by the claimant.  The appellant's vague reference 
in his July 2002 statement that additional evidence could be 
found in "other sources (microfiche and/or other sources)" 
that would help substantiate his claim triggered no duty on 
the part of VA.  That is, he did not identify these "other 
sources" of evidence.

B.  Applicable Legal Authority

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto; only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2003)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
appellant's claim on appeal was initiated prior to August 
2001, specifically, in May 2001, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

C.  Analysis

The appellant's claim seeking entitlement to service 
connection for residuals of a left eye injury was previously 
and finally denied by the RO in an unappealed rating decision 
issued in October 2000.  That decision is final for purposes 
of this claim:  He was provided notice of his appellate 
rights by letter dated in October 2000, but he did not appeal 
this rating decision.  38 U.S.C.A. § 7105(c) (West 2002).  
His claim on appeal was filed within a year of the October 
2000 rating decision, specifically, in May 2001, but it is 
clear from his statement that he only requested reopening of 
his claim; in this regard, he did not specifically challenge 
the October 2000 rating decision in this statement or any 
other statement prior to expiration of the one-year appeal 
period, which ended on or about October 11, 2001.  Hence, the 
last prior denial of this claim was by way of the October 
2000 rating decision.


Prior to October 2000, the appellant attempted to reopen his 
claim on several occasions, with the most recent prior 
attempt resulting in denial of his claim by the Board in 
April 1999 (also denied because he had failed to submit new 
and material evidence to reopen his claim).  The Board denied 
him on the exact same grounds by a decision in November 1996 
as well.  Nevertheless, the October 2000 rating decision 
represents the last unappealed and final decision on this 
claim.

In its rating decision of October 2000, the RO declined to 
reopen the claim on the basis of a statement from the 
appellant dated in July 2000.  He submitted no new medical 
evidence in connection with this prior claim.  The RO 
indicated that the claim had been previously considered on 
the basis of the available service medical records, which 
showed neither an injury nor disease of the left eye nor 
evidence of visual acuity deficits (his vision was 20/20 
bilateral, uncorrected, on his enlistment and separation 
examinations).

In the Board's April 1999 decision, the evidence considered 
at that time and the basis of the prior denials of this claim 
was aptly described.  Briefly, the evidence showed that 
following service, the appellant was first treated for 
problems with his eyes in 1954 when he was diagnosed with 
conjunctivitis and bilateral pterygium.  No medical evidence 
was submitted showing any link between these conditions and 
any incident, event or injury/disease from the appellant's 
World War II-era active duty military service.  The 
appellant's contentions notwithstanding, the absence of 
medical nexus evidence was significant for his claim that he 
sustained gunpowder burns to his left eye firing a rifle in 
service.  He believes then (as he does now) that these burns 
caused his pterygium.  The Board declined to reopen the claim 
in April 1999 because there simply was no in-service evidence 
of any injury to the left eye in this or any other manner and 
because none of the "new" evidence submitted at the time of 
the Board's adjudication included any medical evidence 
establishing a link between any current disability of the 
left eye and service, to include the claimed-of gunpowder 
burn injury.


The Board notes as well that the appellant requested 
reconsideration of the April 1999 Board decision, but was 
denied on two separate occasions, first in November 1999 and 
again in March 2000.  In connection with his first request 
for reconsideration, he submitted a report dated in August 
1997 that appears to have been prepared by a technician at a 
Pearl Vision store, referring him to a VA facility for 
suggested removal of cataracts in both eyes, which apparently 
was causing him some blurred vision.  The Board evidently 
found this report insufficient to serve any basis to order 
reconsideration of its April 1999 decision.

As noted above, the appellant attempted to reopen his claim 
in July 2000, but as he did not submit any evidence in 
support of this claim, his claim was again denied by the 
rating decision in October 2000 on the basis of failure to 
submit new and material evidence to reopen his claim.

The appellant has once again filed a claim requesting 
reopening of this claim, with the filing of a statement in 
May 2001.  He submitted no evidence in connection with this 
statement, and as noted above, responded to the October 2001 
VCAA letter with another statement indicating that the RO had 
all the information needed to decide his claim.  Later, he 
submitted a VA hospital report dated in January 2002, which 
indicated that he had a cataract removed from his left eye.  
This is the only piece of medical evidence submitted with 
this current claim.  It provides no information or findings 
suggesting any relationship between the removal of this 
cataract and service.  Hence, this medical report, while 
"new," to the extent that it was not previously reviewed in 
connection with a prior final adjudications, is not material, 
inasmuch as it does not in any manner contain any pertinent 
findings showing that a disorder of the left eye was incurred 
in or aggravated by service.

More to the point, as absolutely none of the appellant's 
statements and the medical report discussed above addressed 
the issue of in-service incurrence, it simply does not bear 
directly and substantially upon the specific matter under 
consideration, and as such, is not "material" under 
38 C.F.R. § 3.156(a).  On the basis of these findings, the 
Board concludes that the "new" evidence lacks sufficient 
materiality to reopen the claim.

The Board notes the appellant now claims his service medical 
records were destroyed in a fire at the storage facility and 
that VA now has to search for other records.  To the 
contrary, his service records were obtained by VA many years 
before the fire he is referencing, and those records remain 
in his claims folder.

In summary, nothing has changed from a medical or factual 
standpoint since the last prior denial of this claim.  The 
appellant also has offered no new arguments in his attempt to 
reopen.  Moreover, it is neither claimed nor shown that he 
possesses medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  For this reason, 
his allegations are not probative.  There is a complete lack 
of medical evidence indicating that any current left eye 
disorder was incurred/aggravated during service.  Lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to the October 2000 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for residuals of left eye injury.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).








.........................(CONTINUED ON NEXT PAGE)...................................



ORDER

New and material evidence has not been received to reopen a 
claim of service connection for residuals of a left eye 
injury, and the benefits sought with regard to this claim 
remain denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



